Citation Nr: 1723503	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-29 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to October 18, 2012 and in excess of 70 percent thereafter.

2.  Entitlement to an initial evaluation in excess of 20 percent for a back condition with degenerative joint disease (DJD).

3.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the cervical spine.

4.  Entitlement to an evaluation in excess of 20 percent for radiculopathy of the left lower extremity (sciatic nerve).

5.  Entitlement to an evaluation in excess of 20 percent for radiculopathy of the right lower extremity (sciatic nerve).

6.  Entitlement to an initial evaluation in excess of 10 percent for a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1996 to June 1996, August 2000 to April 2001, October 2001 to January 2003, February 2003 to February 2004, and from April 2008 to July 2011.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2011 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In January 2015, the matters were remanded by the Board for further development.  They have now been returned to the Board for further appellate review.

During the pendency of this appeal, in a September 2015 rating decision, the Appeals Management Center granted service connection for migraines and assigned a rating of 30 percent effective July 24, 2011, and granted service connection for left and right lower extremity radiculopathy (femoral nerve) and assigned a 20 percent rating effective July 24, 2011.  As the Veteran has as yet expressed no disagreement with the assigned disability ratings for these disabilities or the effective dates, they are not for appellate consideration.  The September 2015 rating decision also granted an increased 70 percent rating for PTSD effective October 18, 2012, and granted an increased 20 percent rating for right and left lower extremity radiculopathy (sciatic nerve) effective July 24, 2011.  These issues have been amended as reflected on the cover page.

As indicated in the January 2015 remand, the Veteran failed to appear for his requested hearing (Travel Board) before the Board in May 2014.  The Veteran has not since provided an explanation for his absence or requested to reschedule the hearing; therefore the Veteran's hearing request was deemed to be withdrawn.  38 C.F.R. § 20.704 (d) (2016).

Finally, a claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   However, in this case, the record reflects that the Veteran is currently employed as a financial advisor.  The Veteran also does not contend, and the record evidence does not indicate, that he is unable to work due to his service-connected disabilities.  Therefore, the Board finds that a claim for TDIU is not inferred.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the claims on appeal, November 2013 VA treatment records note that the Veteran had moved to Massachusetts and was no longer using VA services.  The records indicated that the Veteran at that time receiving services and treatment through TRICARE, a federal program operated by the Department of Defense for retirees and dependents.  Review of the record does not indicate that TRICARE was contacted as to any availability of treatment records.  VA has a duty to assist a claimant in obtaining VA treatment records and any other treatment records in Federal custody.  38 U.S.C.A. § 5103A.  Remand is therefore required to obtain the Veteran's treatment records from TRICARE.  

Additionally, any updated VA treatment records should be obtained and associated with the claims file.

Also, concerning the claims for an initial evaluation in excess of 20 percent for a back condition with DJD, and an initial evaluation in excess of 20 percent for degenerative disc disease of the cervical spine, the Board must reconsider these claims in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.

The Board has reviewed the Veteran's most recent VA examination findings from July 2015, and concludes that these findings do not meet the specifications of Correia.  The examination contains range of motion testing for active motion, but not in passive, and nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  Further examinations are thus necessary under 38 C.F.R. § 3.159(c)(4).

The Board also observes that because the issues of increased ratings for radiculopathy of the left lower extremity (sciatic nerve) and radiculopathy of the right lower extremity (sciatic nerve) may be impacted by the findings of the new examinations ordered for the back claim, those issues must also be remanded as intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claims, to include all TRICARE records.  If any requested records cannot be obtained, the Veteran  must be notified of the attempts made and of what additional actions will be taken with regard to his claims.

2.  Obtain updated VA treatment records, if any, from July 2015 to the present.

3.  Accord the Veteran an appropriate VA examination to determine the current severity of the service-connected back condition with DJD and degenerative disc disease of the cervical spine.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All necessary tests are to be conducted.  

The examiner is requested to report all pertinent manifestations and symptomatology of the Veteran's  service-connected back condition and cervical spine disability.  The examiner must address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing.  

The examination report must confirm that all such testing has been made and reflect those testing results.  If any testing cannot be conducted, the examiner should clearly specify the reasons why that testing is not possible.

The examiner must also comment on the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected back condition with DJD and cervical spine degenerative disc disease.  The extent of any ankylosis noted on examination, and the frequency and duration of any doctor-prescribed bedrest, must also be reported.

The examiner must also discuss any associated objective neurological abnormalities that are the result of the Veteran's service-connected back condition with DJD.  The examiner should identify any nerve(s) affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe" incomplete paralysis or complete paralysis.

A complete rationale should be given for all opinions and conclusions expressed.

4.  Then, after ensuring that the requested examination complies with the remand specifications, and after any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




